PER CURIAM:
Claimant seeks an award for damage to her vehicle which occurred when she encountered a depressed manhole cover on WV Route 20 in Clarksburg, Harrison County.
The Court is of the opinion to make an award in favor of the claimant for the reasons stated herein below.
The incident giving rise to this claim occurred on October 20, 1996. Claimant was driving her 1993 Ford Probe from US Route 50 onto Route 20 southbound at approximately 9:00 p.m. The weather was dark and it was raining heavily. Route 20 in this area is a paved, heavily-traveled road, primary in terms of maintenance. The evidence adduced at hearing established that the claimant had just exited Route 50 on the Joyce Street exit and was traveling southbound on Route 20 when her vehicle struck a depressed manhole cover in the pavement. The claimant’s left front tire was destroyed and the front end was knocked out of alignment. The repair bill submitted into evidence was in the amount of $158.71. Claimant’s insurance deductible was $500.00.
Claimant encountered the hole immediately after traveling through a four-way intersection with a traffic light. A home was being demolished on the right side of the road and several traffic cones had been placed in the immediate vicinity of the intersection. Claimant estimated her speed at no more than 15 miles per hour. She could not see the hole because of the rain.
Respondent’s evidence established that the intersection in question is a very heavily traveled area and that the respondent was engaged in road construction and resurfacing in the area. The City of Clarksburg is responsible for the manhole, but respondent is responsible for the road surface of Route 20 in the vicinity of claimant’s accident. Approximately one month prior to the accident, the ring on the manhole cover had dropped and respondent had to resurface the hole to raise it to back to grade. The Court has held that to be held liable for a road hazard, the respondent must have actual or constructive notice of the defect. Chapman vs. Division of Highways, 16 Ct. Cl. 103 (1986), Pritt vs. Division of Highways, 16 Ct. Cl. 8 (1985), Hamon vs. Division of Highways, 16 Ct. Cl. 127 (1986). The Court is of the opinion that the respondent knew or should have known of the hazard presented by the manhole cover and should have taken precautionary measures to prevent this accident. Accordingly, the Court is of the opinion to and does hereby make an award to the claimant in the amount of $158.71
Award of $158.71.